         Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 1 of 18



 1   CHRISTOPHER J. CARR (SBN 184076)
     Chris.Carr@BakerBotts.com
 2   NAVI SINGH DHILLON (SBN 279537)
 3   Navi.Dhillon@BakerBotts.com
     BAKER BOTTS LLP
 4   101 California Street, Suite 3600
     San Francisco, California 94111
 5   Telephone: (415) 291-6200
 6
     SCOTT A. KELLER (pro hac vice)
 7   Scott.Keller@BakerBotts.com
     BAKER BOTTS LLP
 8   700 K Street NW
     Washington, DC 20001
 9   Telephone: (202) 639-7700
10
     Attorneys for Industry Intervenors
11   AMERICAN FARM BUREAU FEDERATION; AMERICAN
     FOREST RESOURCE COUNCIL; AMERICAN PETROLEUM
12   INSTITUTE; FEDERAL FOREST RESOURCE COALITION;
     NATIONAL ALLIANCE OF FOREST OWNERS; NATIONAL
13   ASSOCIATION OF HOME BUILDERS; NATIONAL
     CATTLEMEN’S BEEF ASSOCIATION; and PUBLIC LANDS
14   COUNCIL

15
                                  UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
                                        OAKLAND DIVISION
18

19
     ANIMAL LEGAL DEFENSE FUND,                  Case No. 4:19-cv-06812-JST
20
                    Plaintiff,                   Related Case: No. 4:19-cv-05206-JST
21                                               Related Case: No. 4:19-cv-06013-JST
           v.
22                                               INDUSTRY INTERVENORS’ ANSWER TO
     DAVID BERNHARDT, U.S. Secretary of the      PLAINTIFF’S FIRST AMENDED
23   Interior, et al.,                           COMPLAINT FOR DECLARATORY AND
                                                 INJUNCTIVE RELIEF
24                  Defendants.
                                                 Judge:     Hon. Jon S. Tigar
25

26
27

28

     INDUSTRY INTERVENORS’ ANSWER TO                              CASE NO. 4:19-CV-06812-JST
     FIRST AMENDED COMPLAINT
           Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 2 of 18



 1                             ANSWER TO FIRST AMENDED COMPLAINT

 2           American Farm Bureau Federation, American Forest Resource Council, American Petroleum

 3   Institute, Federal Forest Resource Coalition, National Alliance of Forest Owners, National Association

 4   of Home Builders, National Cattlemen’s Beef Association, and Public Lands Council (collectively,

 5   “Industry Intervenors”) answer the allegations in the First Amended Complaint filed by Plaintiff

 6   Animal Legal Defense Fund as follows:

 7           1.      In response to Paragraph 1, to the extent the allegations in this Paragraph seek to

 8   characterize the contents of publicly available documents, those documents speak for themselves and

 9   no further response is required. This Paragraph also contains legal conclusions to which no response

10   is required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

11   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

12           2.      In response to Paragraph 2, to the extent the allegations in this Paragraph seek to

13   characterize the contents of publicly available documents, those documents speak for themselves and

14   no further response is required. As to the remaining allegations, the Industry Intervenors lack

15   sufficient information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on

16   that basis, deny the allegations.

17           3.      In response to Paragraph 3, to the extent the allegations in this Paragraph seek to

18   characterize the contents of publicly available documents, those documents speak for themselves and

19   no further response is required.

20           4.      In response to Paragraph 4, to the extent the allegations in this Paragraph seek to

21   characterize the contents of publicly available documents, those documents speak for themselves and

22   no further response is required. This Paragraph also contains legal conclusions to which no response

23   is required.

24           5.      In response to Paragraph 5, to the extent the allegations in this Paragraph seek to

25   characterize the contents of publicly available documents, those documents speak for themselves and

26   no further response is required. This Paragraph also contains legal conclusions to which no response

27   is required.

28           6.      In response to Paragraph 6, to the extent the allegations in this Paragraph seek to
                                                         -1-
      INDUSTRY INTERVENORS’ ANSWER TO                                              CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
           Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 3 of 18



 1   characterize the contents of publicly available documents, those documents speak for themselves and

 2   no further response is required. This Paragraph also contains legal conclusions to which no response

 3   is required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

 4   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

 5           7.      In response to Paragraph 7, this Paragraph contains legal conclusions to which no

 6   response is required.

 7           8.      In response to Paragraph 8, Industry Intervenors admit that Plaintiff seeks this relief,

 8   but denies that Plaintiff is entitled to such relief, or any relief whatsoever.

 9           9.      In response to Paragraph 9, to the extent the allegations in this Paragraph seek to

10   characterize the contents of publicly available documents, those documents speak for themselves and

11   no further response is required. This Paragraph also contains legal conclusions to which no response

12   is required.

13           10.     In response to Paragraph 10, this Paragraph contains legal conclusions to which no

14   response is required.     As to the remaining allegations, the Industry Intervenors lack sufficient

15   information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis,

16   deny the allegations.

17           11.     In response to Paragraph 11, this Paragraph contains legal conclusions to which no

18   response is required.     As to the remaining allegations, the Industry Intervenors lack sufficient

19   information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis,

20   deny the allegations.

21           12.     In response to Paragraph 12, the Industry Intervenors lack sufficient information and

22   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

23           13.     In response to Paragraph 13, the Industry Intervenors lack sufficient information and

24   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

25           14.     In response to Paragraph 14 and Footnote 1, the Industry Intervenors lack sufficient

26   information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis,

27   deny the allegations.

28           15.     In response to Paragraph 15, the Industry Intervenors lack sufficient information and
                                                         -2-
      INDUSTRY INTERVENORS’ ANSWER TO                                              CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
           Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 4 of 18



 1   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

 2           16.     In response to Paragraph 16, the Industry Intervenors lack sufficient information and

 3   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

 4           17.     In response to Paragraph 17, the Industry Intervenors lack sufficient information and

 5   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

 6   This Paragraph also contains legal conclusions to which no response is required.

 7           18.     In response to Paragraph 18, the Industry Intervenors lack sufficient information and

 8   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

 9   This Paragraph also contains legal conclusions to which no response is required.

10           19.     In response to Paragraph 19, the Industry Intervenors lack sufficient information and

11   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

12           20.     In response to Paragraph 20, the Industry Intervenors lack sufficient information and

13   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

14           21.     In response to Paragraph 21, the Industry Intervenors lack sufficient information and

15   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

16   This Paragraph also contains legal conclusions to which no response is required.

17           22.     In response to Paragraph 22, this Paragraph contains legal conclusions to which no

18   response is required.     As to the remaining allegations, the Industry Intervenors lack sufficient

19   information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis,

20   deny the allegations.

21           23.     In response to Paragraph 23 and Footnote 2, this Paragraph contains legal conclusions

22   to which no response is required. As to the remaining allegations, the Industry Intervenors lack

23   sufficient information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on

24   that basis, deny the allegations.

25           24.     In response to Paragraph 24, the Industry Intervenors admit that at the time of the filing

26   of the First Amended Complaint, David Bernhardt was United States Secretary of the Interior. The

27   remainder of the allegations in this Paragraph constitute legal conclusions to which no response is

28   required.
                                                         -3-
      INDUSTRY INTERVENORS’ ANSWER TO                                              CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
          Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 5 of 18



 1           25.    In response to Paragraph 25, this Paragraph contains legal conclusions to which no

 2   response is required.

 3           26.    In response to Paragraph 26, the Industry Intervenors admit that at the time of the filing

 4   of the First Amended Complaint, Wilbur Ross was United States Secretary of Commerce. The

 5   remainder of the allegations in this Paragraph constitute legal conclusions to which no response is

 6   required.

 7           27.    In response to Paragraph 27, this Paragraph contains legal conclusions to which no

 8   response is required.

 9           28.    In response to Paragraph 28, to the extent the allegations in this Paragraph seek to

10   characterize the contents of publicly available documents, those documents speak for themselves and

11   no further response is required. This Paragraph also contains legal conclusions to which no response

12   is required.

13           29.    In response to Paragraph 29, to the extent the allegations in this Paragraph seek to

14   characterize the contents of publicly available documents, those documents speak for themselves and

15   no further response is required. This Paragraph also contains legal conclusions to which no response

16   is required.

17           30.    In response to Paragraph 30, to the extent the allegations in this Paragraph seek to

18   characterize the contents of publicly available documents, those documents speak for themselves and

19   no further response is required. This Paragraph also contains legal conclusions to which no response

20   is required.

21           31.    In response to Paragraph 31, to the extent the allegations in this Paragraph seek to

22   characterize the contents of publicly available documents, those documents speak for themselves and

23   no further response is required. This Paragraph also contains legal conclusions to which no response

24   is required.

25           32.    In response to Paragraph 32, to the extent the allegations in this Paragraph seek to

26   characterize the contents of publicly available documents, those documents speak for themselves and

27   no further response is required. This Paragraph also contains legal conclusions to which no response

28   is required.
                                                       -4-
      INDUSTRY INTERVENORS’ ANSWER TO                                          CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
          Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 6 of 18



 1           33.    In response to Paragraph 33, to the extent the allegations in this Paragraph seek to

 2   characterize the contents of publicly available documents, those documents speak for themselves and

 3   no further response is required. This Paragraph also contains legal conclusions to which no response

 4   is required.

 5           34.    In response to Paragraph 34, to the extent the allegations in this Paragraph seek to

 6   characterize the contents of publicly available documents, those documents speak for themselves and

 7   no further response is required. This Paragraph also contains legal conclusions to which no response

 8   is required.

 9           35.    In response to Paragraph 35, to the extent the allegations in this Paragraph seek to

10   characterize the contents of publicly available documents, those documents speak for themselves and

11   no further response is required. This Paragraph also contains legal conclusions to which no response

12   is required.

13           36.    In response to Paragraph 36, to the extent the allegations in this Paragraph seek to

14   characterize the contents of publicly available documents, those documents speak for themselves and

15   no further response is required. This Paragraph also contains legal conclusions to which no response

16   is required.

17           37.    In response to Paragraph 37, to the extent the allegations in this Paragraph seek to

18   characterize the contents of publicly available documents, those documents speak for themselves and

19   no further response is required. This Paragraph also contains legal conclusions to which no response

20   is required.

21           38.    In response to Paragraph 38, to the extent the allegations in this Paragraph seek to

22   characterize the contents of publicly available documents, those documents speak for themselves and

23   no further response is required. This Paragraph also contains legal conclusions to which no response

24   is required.

25           39.    In response to Paragraph 39, this Paragraph contains legal conclusions to which no

26   response is required.   As to the remaining allegations, the Industry Intervenors lack sufficient

27   information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis,

28   deny the allegations.
                                                       -5-
      INDUSTRY INTERVENORS’ ANSWER TO                                          CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
           Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 7 of 18



 1           40.     In response to Paragraph 40, to the extent the allegations in this Paragraph seek to

 2   characterize the contents of publicly available documents, those documents speak for themselves and

 3   no further response is required. This Paragraph also contains legal conclusions to which no response

 4   is required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

 5   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

 6           41.     In response to Paragraph 41, to the extent the allegations in this Paragraph seek to

 7   characterize the contents of publicly available documents, those documents speak for themselves and

 8   no further response is required. As to the remaining allegations, the Industry Intervenors lack

 9   sufficient information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on

10   that basis, deny the allegations.

11           42.     In response to Paragraph 42, to the extent the allegations in this Paragraph seek to

12   characterize the contents of publicly available documents, those documents speak for themselves and

13   no further response is required. As to the remaining allegations, the Industry Intervenors lack

14   sufficient information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on

15   that basis, deny the allegations.

16           43.     In response to Paragraph 43, this Paragraph contains legal conclusions to which no

17   response is required. To the extent the allegations in this Paragraph seek to characterize the contents

18   of publicly available documents, those documents speak for themselves and no further response is

19   required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

20   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

21           44.     In response to Paragraph 44, this Paragraph contains legal conclusions to which no

22   response is required.     As to the remaining allegations, the Industry Intervenors lack sufficient

23   information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis,

24   deny the allegations.

25           45.     In response to Paragraph 45, to the extent the allegations in this Paragraph seek to

26   characterize the contents of publicly available documents, those documents speak for themselves and

27   no further response is required. This Paragraph also contains legal conclusions to which no response

28   is required. As to the remaining allegations, the Industry Intervenors lack sufficient information and
                                                         -6-
      INDUSTRY INTERVENORS’ ANSWER TO                                              CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
           Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 8 of 18



 1   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

 2           46.     In response to Paragraph 46, to the extent the allegations in this Paragraph seek to

 3   characterize the contents of publicly available documents, those documents speak for themselves and

 4   no further response is required. This Paragraph also contains legal conclusions to which no response

 5   is required.

 6           47.     In response to Paragraph 47, to the extent the allegations in this Paragraph seek to

 7   characterize the contents of publicly available documents, those documents speak for themselves and

 8   no further response is required. This Paragraph also contains legal conclusions to which no response

 9   is required.

10           48.     In response to Paragraph 48, to the extent the allegations in this Paragraph seek to

11   characterize the contents of publicly available documents, those documents speak for themselves and

12   no further response is required. This Paragraph also contains legal conclusions to which no response

13   is required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

14   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

15           49.     In response to Paragraph 49, to the extent the allegations in this Paragraph seek to

16   characterize the contents of publicly available documents, those documents speak for themselves and

17   no further response is required. This Paragraph also contains legal conclusions to which no response

18   is required.

19           50.     In response to Paragraph 50, to the extent the allegations in this Paragraph seek to

20   characterize the contents of publicly available documents, those documents speak for themselves and

21   no further response is required. This Paragraph also contains legal conclusions to which no response

22   is required.

23           51.     In response to Paragraph 51, to the extent the allegations in this Paragraph seek to

24   characterize the contents of publicly available documents, those documents speak for themselves and

25   no further response is required. As to the remaining allegations, the Industry Intervenors lack

26   sufficient information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on

27   that basis, deny the allegations.

28           52.     In response to Paragraph 52, to the extent the allegations in this Paragraph seek to
                                                         -7-
      INDUSTRY INTERVENORS’ ANSWER TO                                              CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
           Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 9 of 18



 1   characterize the contents of publicly available documents, those documents speak for themselves and

 2   no further response is required. This Paragraph also contains legal conclusions to which no response

 3   is required.

 4           53.     In response to Paragraph 53, to the extent the allegations in this Paragraph seek to

 5   characterize the contents of publicly available documents, those documents speak for themselves and

 6   no further response is required. This Paragraph also contains legal conclusions to which no response

 7   is required.

 8           54.     In response to Paragraph 54, to the extent the allegations in this Paragraph seek to

 9   characterize the contents of publicly available documents, those documents speak for themselves and

10   no further response is required. This Paragraph also contains legal conclusions to which no response

11   is required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

12   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

13           55.     In response to Paragraph 55, to the extent the allegations in this Paragraph seek to

14   characterize the contents of publicly available documents, those documents speak for themselves and

15   no further response is required. As to the remaining allegations, the Industry Intervenors lack

16   sufficient information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on

17   that basis, deny the allegations.

18           56.     In response to Paragraph 56, to the extent the allegations in this Paragraph seek to

19   characterize the contents of publicly available documents, those documents speak for themselves and

20   no further response is required. This Paragraph also contains legal conclusions to which no response

21   is required.

22           57.     In response to Paragraph 57, to the extent the allegations in this Paragraph seek to

23   characterize the contents of publicly available documents, those documents speak for themselves and

24   no further response is required. This Paragraph also contains legal conclusions to which no response

25   is required.

26           58.     In response to Paragraph 58, to the extent the allegations in this Paragraph seek to

27   characterize the contents of publicly available documents, those documents speak for themselves and

28   no further response is required. This Paragraph also contains legal conclusions to which no response
                                                         -8-
      INDUSTRY INTERVENORS’ ANSWER TO                                              CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
          Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 10 of 18



 1   is required.

 2           59.     In response to Paragraph 59, this Paragraph contains legal conclusions to which no

 3   response is required. To the extent the allegations in this Paragraph seek to characterize the contents

 4   of publicly available documents, those documents speak for themselves and no further response is

 5   required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

 6   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

 7           60.     In response to Paragraph 60, to the extent the allegations in this Paragraph seek to

 8   characterize the contents of publicly available documents, those documents speak for themselves and

 9   no further response is required. This Paragraph also contains legal conclusions to which no response

10   is required.

11           61.     In response to Paragraph 61, to the extent the allegations in this Paragraph seek to

12   characterize the contents of publicly available documents, those documents speak for themselves and

13   no further response is required. As to the remaining allegations, the Industry Intervenors lack

14   sufficient information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on

15   that basis, deny the allegations.

16           62.     In response to Paragraph 62, to the extent the allegations in this Paragraph seek to

17   characterize the contents of publicly available documents, those documents speak for themselves and

18   no further response is required. This Paragraph also contains legal conclusions to which no response

19   is required.

20           63.     In response to Paragraph 63, to the extent the allegations in this Paragraph seek to

21   characterize the contents of publicly available documents, those documents speak for themselves and

22   no further response is required. This Paragraph also contains legal conclusions to which no response

23   is required.

24           64.     In response to Paragraph 64, to the extent the allegations in this Paragraph seek to

25   characterize the contents of publicly available documents, those documents speak for themselves and

26   no further response is required. This Paragraph also contains legal conclusions to which no response

27   is required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

28   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.
                                                         -9-
      INDUSTRY INTERVENORS’ ANSWER TO                                              CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
          Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 11 of 18



 1           65.     In response to Paragraph 65, to the extent the allegations in this Paragraph seek to

 2   characterize the contents of publicly available documents, those documents speak for themselves and

 3   no further response is required. This Paragraph also contains legal conclusions to which no response

 4   is required.

 5           66.     In response to Paragraph 66, to the extent the allegations in this Paragraph seek to

 6   characterize the contents of publicly available documents, those documents speak for themselves and

 7   no further response is required. This Paragraph also contains legal conclusions to which no response

 8   is required.

 9           67.     In response to Paragraph 67, to the extent the allegations in this Paragraph seek to

10   characterize the contents of publicly available documents, those documents speak for themselves and

11   no further response is required. This Paragraph also contains legal conclusions to which no response

12   is required.

13           68.     In response to Paragraph 68 and Footnote 3, to the extent the allegations in this

14   Paragraph seek to characterize the contents of publicly available documents, those documents speak

15   for themselves and no further response is required. This Paragraph also contains legal conclusions to

16   which no response is required.

17           69.     In response to Paragraph 69, to the extent the allegations in this Paragraph seek to

18   characterize the contents of publicly available documents, those documents speak for themselves and

19   no further response is required. This Paragraph also contains legal conclusions to which no response

20   is required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

21   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

22           70.     In response to Paragraph 70, to the extent the allegations in this Paragraph seek to

23   characterize the contents of publicly available documents, those documents speak for themselves and

24   no further response is required. This Paragraph also contains legal conclusions to which no response

25   is required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

26   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

27           71.     In response to Paragraph 71, this Paragraph contains legal conclusions to which no

28   response is required.
                                                         -10-
      INDUSTRY INTERVENORS’ ANSWER TO                                              CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
          Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 12 of 18



 1           72.     In response to Paragraph 72, this Paragraph contains legal conclusions to which no

 2   response is required.     As to the remaining allegations, the Industry Intervenors lack sufficient

 3   information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis,

 4   deny the allegations.

 5           73.     In response to Paragraph 73, this Paragraph contains legal conclusions to which no

 6   response is required. To the extent the allegations in this Paragraph seek to characterize the contents

 7   of publicly available documents, those documents speak for themselves and no further response is

 8   required.

 9           74.     In response to Paragraph 74, to the extent the allegations in this Paragraph seek to

10   characterize the contents of publicly available documents, those documents speak for themselves and

11   no further response is required. This Paragraph also contains legal conclusions to which no response

12   is required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

13   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

14           75.     In response to Paragraph 75, to the extent the allegations in this Paragraph seek to

15   characterize the contents of publicly available documents, those documents speak for themselves and

16   no further response is required. This Paragraph also contains legal conclusions to which no response

17   is required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

18   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

19           76.     In response to Paragraph 76, to the extent the allegations in this Paragraph seek to

20   characterize the contents of publicly available documents, those documents speak for themselves and

21   no further response is required. This Paragraph also contains legal conclusions to which no response

22   is required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

23   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

24           77.     In response to Paragraph 77, to the extent the allegations in this Paragraph seek to

25   characterize the contents of publicly available documents, those documents speak for themselves and

26   no further response is required. This Paragraph also contains legal conclusions to which no response

27   is required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

28   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.
                                                         -11-
      INDUSTRY INTERVENORS’ ANSWER TO                                              CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
          Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 13 of 18



 1           78.     In response to Paragraph 78, to the extent the allegations in this Paragraph seek to

 2   characterize the contents of publicly available documents, those documents speak for themselves and

 3   no further response is required. This Paragraph also contains legal conclusions to which no response

 4   is required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

 5   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

 6           79.     In response to Paragraph 79, to the extent the allegations in this Paragraph seek to

 7   characterize the contents of publicly available documents, those documents speak for themselves and

 8   no further response is required. This Paragraph also contains legal conclusions to which no response

 9   is required.

10           80.     In response to Paragraph 80, to the extent the allegations in this Paragraph seek to

11   characterize the contents of publicly available documents, those documents speak for themselves and

12   no further response is required. This Paragraph also contains legal conclusions to which no response

13   is required.

14           81.     In response to Paragraph 81, to the extent the allegations in this Paragraph seek to

15   characterize the contents of publicly available documents, those documents speak for themselves and

16   no further response is required. This Paragraph also contains legal conclusions to which no response

17   is required.

18           82.     In response to Paragraph 82, to the extent the allegations in this Paragraph seek to

19   characterize the contents of publicly available documents, those documents speak for themselves and

20   no further response is required. This Paragraph also contains legal conclusions to which no response

21   is required.

22           83.     In response to Paragraph 83, to the extent the allegations in this Paragraph seek to

23   characterize the contents of publicly available documents, those documents speak for themselves and

24   no further response is required. This Paragraph also contains legal conclusions to which no response

25   is required.

26           84.     In response to Paragraph 84, to the extent the allegations in this Paragraph seek to

27   characterize the contents of publicly available documents, those documents speak for themselves and

28   no further response is required. This Paragraph also contains legal conclusions to which no response
                                                         -12-
      INDUSTRY INTERVENORS’ ANSWER TO                                              CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
          Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 14 of 18



 1   is required.

 2           85.     In response to Paragraph 85, to the extent the allegations in this Paragraph seek to

 3   characterize the contents of publicly available documents, those documents speak for themselves and

 4   no further response is required. This Paragraph also contains legal conclusions to which no response

 5   is required.

 6           86.     In response to Paragraph 86, to the extent the allegations in this Paragraph seek to

 7   characterize the contents of publicly available documents, those documents speak for themselves and

 8   no further response is required. This Paragraph also contains legal conclusions to which no response

 9   is required.

10           87.     In response to Paragraph 87, this Paragraph contains legal conclusions to which no

11   response is required. To the extent the allegations in this Paragraph seek to characterize the contents

12   of publicly available documents, those documents speak for themselves and no further response is

13   required. As to the remaining allegations, the Industry Intervenors lack sufficient information and

14   belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis, deny the allegations.

15           88.     In response to Paragraph 88, this Paragraph contains legal conclusions to which no

16   response is required.     As to the remaining allegations, the Industry Intervenors lack sufficient

17   information and belief to form an opinion as to the truth of Plaintiff’s allegations and, on that basis,

18   deny the allegations.

19           89.     In response to Paragraph 89, the Industry Intervenors restate their respective answers

20   to Paragraphs 1-88 inclusive and incorporate them herein by reference.

21           90.     In response to Paragraph 90, to the extent the allegations in this Paragraph seek to

22   characterize the contents of publicly available documents, those documents speak for themselves and

23   no further response is required. This Paragraph also contains legal conclusions to which no response

24   is required.

25           91.     In response to Paragraph 91, this Paragraph contains legal conclusions to which no

26   response is required.

27           92.     In response to Paragraph 92, this Paragraph contains legal conclusions to which no

28   response is required.
                                                         -13-
      INDUSTRY INTERVENORS’ ANSWER TO                                              CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
          Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 15 of 18



 1           93.    In response to Paragraph 93, to the extent the allegations in this Paragraph seek to

 2   characterize the contents of publicly available documents, those documents speak for themselves and

 3   no further response is required. This Paragraph also contains legal conclusions to which no response

 4   is required.

 5           94.    In response to Paragraph 94, this Paragraph contains legal conclusions to which no

 6   response is required.

 7           95.    In response to Paragraph 95, this Paragraph contains legal conclusions to which no

 8   response is required.

 9           96.    In response to Paragraph 96, this Paragraph contains legal conclusions to which no

10   response is required.

11           97.    In response to Paragraph 97, this Paragraph contains legal conclusions to which no

12   response is required.

13           98.    In response to Paragraph 98, this Paragraph contains legal conclusions to which no

14   response is required.

15           99.    In response to Paragraph 99, the Industry Intervenors restate their respective answers

16   to Paragraphs 1-98 inclusive and incorporate them herein by reference.

17           100.   In response to Paragraph 100, to the extent the allegations in this Paragraph seek to

18   characterize the contents of publicly available documents, those documents speak for themselves and

19   no further response is required. This Paragraph also contains legal conclusions to which no response

20   is required.

21           101.   In response to Paragraph 101, to the extent the allegations in this Paragraph seek to

22   characterize the contents of publicly available documents, those documents speak for themselves and

23   no further response is required. This Paragraph also contains legal conclusions to which no response

24   is required.

25           102.   In response to Paragraph 102, to the extent the allegations in this Paragraph seek to

26   characterize the contents of publicly available documents, those documents speak for themselves and

27   no further response is required. This Paragraph also contains legal conclusions to which no response

28   is required.
                                                     -14-
      INDUSTRY INTERVENORS’ ANSWER TO                                         CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
          Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 16 of 18



 1           103.    In response to Paragraph 103, to the extent the allegations in this Paragraph seek to

 2   characterize the contents of publicly available documents, those documents speak for themselves and

 3   no further response is required. This Paragraph also contains legal conclusions to which no response

 4   is required.

 5           104.    In response to Paragraph 104, to the extent the allegations in this Paragraph seek to

 6   characterize the contents of publicly available documents, those documents speak for themselves and

 7   no further response is required. This Paragraph also contains legal conclusions to which no response

 8   is required.

 9           105.    In response to Paragraph 105, to the extent the allegations in this Paragraph seek to

10   characterize the contents of publicly available documents, those documents speak for themselves and

11   no further response is required. This Paragraph also contains legal conclusions to which no response

12   is required.

13           106.    In response to Paragraph 106, to the extent the allegations in this Paragraph seek to

14   characterize the contents of publicly available documents, those documents speak for themselves and

15   no further response is required. This Paragraph also contains legal conclusions to which no response

16   is required.

17           107.    In response to Paragraph 107, this Paragraph contains legal conclusions to which no

18   response is required.

19           108.    In response to Paragraph 108, this Paragraph contains legal conclusions to which no

20   response is required.

21           109.    In response to Paragraph 109, this Paragraph contains legal conclusions to which no

22   response is required.

23                                   PLAINTIFF’S PRAYER FOR RELIEF

24           The final paragraphs of the First Amended Complaint contain Plaintiff’s prayers for relief to

25   which no response is required. To the extent responses may be required, the Industry Intervenors deny

26   the allegations set forth therein, and deny that Plaintiff is entitled to the relief it seeks.

27                                              GENERAL DENIAL

28           The Industry Intervenors deny each and every allegation of the First Amended Complaint not
                                                         -15-
      INDUSTRY INTERVENORS’ ANSWER TO                                               CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
          Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 17 of 18



 1   expressly admitted or qualified herein.

 2                             THE INDUSTRY INTERVENORS’ DEFENSES

 3            Without admitting any of the allegations of the First Amended Complaint, and without

 4   admitting or acknowledging that the Industry Intervenors have any burden to prove any of the

 5   following allegations, the Industry Intervenors allege the following as separate and independent

 6   affirmative defenses as to all claims and claims for relief asserted by Plaintiff.
                                               FIRST DEFENSE
 7                                          (Failure to State a Claim)
 8            The First Amended Complaint, and each claim presented therein, fails to state facts sufficient
 9   to constitute a plausible claim for which relief may be granted.
10                                          SECOND DEFENSE
                          (Failure to Exhaust Administrative and Judicial Remedies)
11

12            The claims asserted in the First Amended Complaint are barred by Plaintiff’s failure to exhaust
13   administrative and judicial remedies, including pursuant to 5 U.S.C. § 706, prior to initiating this
14   litigation.
15                                              THIRD DEFENSE
                                                   (Standing)
16

17            Plaintiff lacks standing to bring this action, including under the U.S. Constitution and 5 U.S.C.
18   § 702.
19                                           FOURTH DEFENSE
                                     (Lack of Subject Matter Jurisdiction)
20

21            The Court lacks subject matter jurisdiction over some or all of the matters alleged in the First
22   Amended Complaint.
23                                              FIFTH DEFENSE
                                               (Additional Defenses)
24

25            The Industry Intervenors have not knowingly or voluntarily waived any applicable affirmative

26   defenses and reserves the right to assert and rely on such other applicable affirmative defenses as may

27   become available or apparent during subsequent proceedings. The Industry Intervenors reserve the

28   right to amend their answer to add or delete affirmative defenses.
                                                        -16-
      INDUSTRY INTERVENORS’ ANSWER TO                                            CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
         Case 4:19-cv-06812-JST Document 66 Filed 06/22/20 Page 18 of 18



 1                                          PRAYER FOR RELIEF

 2             Wherefore, the Industry Intervenors pray for judgment as follows:

 3             1.     That judgment be entered in favor of the Industry Intervenors and the Federal

 4   Government and against Plaintiff with respect to each claim pleaded in the First Amended Complaint

 5   and that this action be dismissed with prejudice;

 6             2.     That Plaintiff take nothing by reason of the First Amended Complaint;

 7             3.     That the Industry Intervenors be awarded their costs, disbursements, expenses, and

 8   attorneys’ fees in this proceeding; and

 9             4.     That the Court award the Industry Intervenors any other relief as it deems just and

10   proper.

11
      Dated: June 22, 2020                           BAKER BOTTS LLP
12

13                                                   /s/ Christopher J. Carr
                                                     CHRISTOPHER J. CARR
14
                                                     Counsel for Industry Intervenors
15                                                   AMERICAN FARM BUREAU FEDERATION,
                                                     AMERICAN FOREST RESOURCE COUNCIL,
16                                                   AMERICAN PETROLEUM INSTITUTE,
                                                     FEDERAL FOREST RESOURCE COALITION,
17                                                   NATIONAL ALLIANCE OF FOREST OWNERS,
                                                     NATIONAL ASSOCIATION OF HOME
18                                                   BUILDERS, NATIONAL CATTLEMEN’S BEEF
                                                     ASSOCIATION, and PUBLIC LANDS COUNCIL
19
20

21

22

23

24

25

26
27

28
                                                         -17-
      INDUSTRY INTERVENORS’ ANSWER TO                                         CASE NO. 4:19-CV-06812-JST
      FIRST AMENDED COMPLAINT
